Lewis, Chief Judge:
Appellant, Credit Bureau of Columbia, is a consumer credit reporting agency, and this appeal is from an order of the lower court directing it to delete from its files and records any reference to an unpaid claim of Dr. C. D. Edens against respondent in the amount of $260.00. The order was first issued ex parte and subsequently made permanent after hearing arguments of counsel on a motion of appellant to vacate the order.
The record is devoid of any basis for the issuance of either an ex parte or permanent order. See: Herring v. Retail Credit Company, 266 S. C. 455, 224 S. E. (2d) 663. The issues have never been joined nor a hearing held upon the merits. Under these circumstances, the lower court was without authority to issue an order determining the merits of the controversy.
The order under appeal is accordingly reversed and the cause remanded for orderly disposition on the merits.
Littlejohn, Ness, Rhodes and Gregory, JJ., concur.